COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §
  JAMES H. DAVIS D/B/A JD                                        No. 08-20-00205-CV
  MINERALS, WALTER ALLISON                       §
  BAEN, SANTOS J. DOMINGUEZ AND                                    Appeal from the
  DIXIE L. HESTER,                               §
                                                                  112th District Court
                       Appellants,               §
                                                               of Upton County, Texas
  v.                                             §
                                                              (TC# 18-04-U4615-OTH)
  COG OPERATING, LLC, NEAL                       §
  BRUSENHAN PROPERTIES, LP, NEAL
  BRUSENHAN MANAGEMENT, LLC                      §
  AS GENERAL PARTNER OF NEAL
  BRUSENHAN PROPERTIES, LP,                      §
  ROBERT L. NEAL AS TRUSTEE OF
  THE NEAL ROBERT L.                             §
  MANAGEMENT TRUST AND JESSIE
  FRANCES NEAL,                                  §

                        Appellees.               §

                                          O R D E R

        The Court GRANTS Appellees Neal Brusenhan Properties, LP, Neal Brusenhan
Management, LLC as General Partner of Neal Brusenhan Properties, LP, Robert L. Neal as Trustee
of the Neal Robert L. Management Trust and Jessie Frances Neal’s unopposed motion to reset the
scheduled October 21, 2021, submission and oral argument setting.

       Further, please take notice that the above captioned cause has been reset for submission
with oral argument for November 18, 2021, at 2:30 P.M. t h r o u g h t h e Eighth Court o f
Appeals’ ZOOM license. Counsel are instructed not to appear at the Court’s physical
address.

       Counsel will receive a separate email that will contain a https://txcourts.zoom.us/j/xxxxxxx
address for the argument. Regarding Zoom oral arguments, Counsel are admonished as follows:

      1. You will need a computer, laptop, or other device with a camera and microphone.
You will also need access to the internet.

        2. The link to Zoom is only for lead counsel of record. You are instructed not to share
that link with any other person. The argument itself, however, will be live streamed to the
Court’s YouTube channel for the benefit of co-counsel, clients, and the public
(https://www.youtube.com/channel/UCvCKJI6GVQMi5bJG2s8UIQ/featur
ed).

        3. Just as you would not surreptitiously record an oral argument if it was made in person
in our courtroom, you are likewise instructed not to record the argument on your device. The
Court will record the argument as per its usual practice.

        4. We appreciate the need of counsel to appear remotely, and possibly from a
residence. To eliminate feedback and background noise, we admonish counsel to turn off other
electronic devices (i.e., televisions, radios, cell phones) and to isolate yourself from other
household noises.

        5. We also encourage counsel to familiarize yourself with the ZOOM platform before
the argument. In that regard, the Court may send you a link to a separate ZOOM session a few
days prior to the argument to verify your connectivity and equipment.

       If the case is settled or will not be argued for any reason, the clerk shall be notified
at once so that the court can maintain a full docket of cases to be argued. Any motion to
vacate should be filed within 10 days of this notice.

    ARGUMENTS ARE LIMITED TO TWENTY MINUTES EACH SIDE, WITH
TEN MINUTES ADDITIONAL REBUTTAL FOR APPELLANT(S). LEAVE OF
COURT MUST BE OBTAINED FOR ADDITIONAL TIME.

       The above case is scheduled to be heard before Chief Justice Rodriguez, Justice
Palafox, and Justice Alley. Panel is subject to change.

       PLEASE ACKNOWLEDGE RECEIPT OF THIS SUBMISSION NOTICE by
clicking the link below and completing the Oral Argument Acknowledgement Form. Once
the form has been completed the same must be filed with this Court through the approved
electronic filing system. http://www.txcourts.gov/media/1165758/oa_ackform.pdf

       IT IS SO ORDERED this 13th day of August 2021.


                                                 PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.


                                                  2